 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   ROBERT G. SMITH,                                      Case No. 1:17-cv-00542-DAD-SAB

10                   Plaintiff,                            ORDER VACATING ALL DATES AND
                                                           REQUIRING PLAINTIFF TO FILE
11           v.                                            MOTION FOR ATTORNEY’S FEES OR
                                                           NOTICE OF AGREEMENT RE
12   GENERAL INFORMATION SERVICES,                         ATTORNEY’S FEES
     INC.,
13                                                         (ECF No. 26)
                     Defendant.
14                                                         THIRTY-DAY DEADLINE

15          On October 22, 2018, a notice of acceptance of a Rule 68 offer was filed informing the

16 Court that the parties have reached settlement resolving this action. Plaintiff requested thirty

17 (30) days to file a motion for attorney’s fees and costs.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The Plaintiff shall file either a motion for attorney’s fees, or a notice that the

21                  parties have reached an agreement on attorney’s fees and that the case can be

22                  closed, within thirty (30) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        October 23, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
